Phillip T. Whiteaker, Judge, concurring.
I agree with the majority that the trial court's failure to timely enter the adjudication order did not deprive it of jurisdiction to enter the order and would affirm on that basis. I also agree that affirmance is mandated under the facts of this particular case. Here, Picinich stipulated to a finding of dependency-neglect and failed to demonstrate any actual harm from the delay in the entry of the order. However, I write separately to express my opinion that such a result might not always follow. I can envision circumstances under which a parent could demonstrate prejudice from the trial court's failure to follow the statutory timelines, and if timely and appropriate objections are made at adjudication and at subsequent review hearings, a reversal might be warranted either through an appeal of the review hearing after submission of an appropriate Rule 54(b) certificate or even at termination. I would also like to highlight the fact that such action would not be necessary if the mandated statutory timelines were simply followed.